Citation Nr: 1117338	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1987 to September 1987, and from September 2005 to August 2007.  He also had periods of active duty for training in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

Pre-existing right ear hearing loss chronically worsened during active service.


CONCLUSION OF LAW

Pre-existing right ear hearing loss was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Legal Criteria

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The appellant asserts that his right ear hearing loss was aggravated by exposure to loud noise in service.  He indicated that he was exposed to acoustic trauma from mortars, rockets, weapons fire and trucks.  See October 2007 VA examination report.  The appellant's DD Form 214 from his period of service from September 2005 to August 2007 reflects that the appellant's military occupational specialty (MOS) was motor transport operator.  The appellant also served in Iraq, in a designated imminent danger pay area.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  

A May 1986 enlistment examination into the National Guard reflects right ear puretone thresholds as: 20, 5, 15, 5 and 15 decibels (db) at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  

A November 1993 enlistment examination for the National Guard reflects that the appellant had right ear puretone thresholds of: 5, 5, 0, 5, 30 db at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  

The appellant's service treatment records were negative for pre or post deployment audiograms.  However, a May 1999 enlistment examination into the National Guard revealed right ear puretone thresholds as: 5, 5, 0, 15 and 40 db at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Thus, the May 1999 enlistment examination reflects that the appellant had a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  A September 2005 Hearing Conversation Disposition report also reflects that the appellant had asymmetrical hearing loss.  

As right ear hearing loss was demonstrated on examination in May 1999, prior to the appellant's period of active service from September 2005 to August 2007, the presumption of soundness on entrance to service as to the right ear hearing loss does not attach.  The law further provides that, if a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service incurrence for that disorder, but the appellant may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2010) apply.  Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jenson, 19 F.3d at 1417, Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A July 2007 Post-Deployment Health Reassessment report reflects that the appellant had persistent major concerns regarding the health effects of loud noises and a blast or motor vehicle accident, which he was exposed to while deployed.  

Following service, an October 2007 VA audiological examination reported right ear puretone thresholds as follows: 10, 15, 15, 35 and 50 db, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The right ear word recognition score was 100%.  The VA examiner indicated the appellant had right mild to moderate sensorineural hearing loss at 3000 and 4000 Hertz.  The October 2007 VA examiner noted that the appellant's hearing loss was due to acoustic trauma.  

An October 2009 service treatment record reflects that the appellant had right ear puretone thresholds as follows: 10, 10, 10, 30, 50 db, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Hearing Conversation Disposition noted that the appellant had symmetrical hearing loss.  At the examination, the appellant reported that he had exposure to rocket attacks in Iraq on a weekly basis when he was on base.  He reported that the closest one was within 50 meters.  

In November 2010, the Board requested a Veterans Health Administration (VHA) Opinion to obtain an opinion as to whether it is at least as likely as not that the appellant's preexisting right ear hearing loss worsened in severity during his active service from September 2005 to August 2007.  In a November 2010 opinion, a VA audiologist opined that it is as likely as not that pre-existing hearing loss in the right ear was aggravated by active military service.  

The November 2010 audiologist noted that the enlistment and reference audiograms dated in May 1986 indicated normal hearing loss in the right ear.  Hearing loss was first noted on a November 1993 examination.  Post-deployment health assessment dated June 2007 indicated exposure to loud noise.  The VA examination dated October 2007, only months after deployment, indicated mild to moderate sensorineural hearing loss at 3000 to 4000 Hertz frequency.  The November 2010 audiologist noted that this hearing loss was greater than the hearing loss found in 1993 and greater than can be accounted for by normal testing variability.  Furthermore, the audiologist noted that the VA examiner attributed the etiology of hearing loss to acoustic trauma.  He noted that hearing loss was again noted on an audiogram dated the October 2009.  The audiogram showed mild to moderate high-frequency hearing loss with a notching configuration.  This pattern of hearing loss is consistent with noise exposure.  He noted that this is not the pattern of hearing loss associated with normal progression, for example age-related hearing loss.  The November 2010 audiologist further noted that the record indicated that hearing loss existed as early as 1993.  Hearing conservation records from 2005 indicated a threshold shift (STS) consistent with noise exposure.  The appellant reported on his post-deployment health assessment that he was sometimes exposed to loud noise. The VA examination dated in October 2007, only months after deployment, indicated mild to moderate sensorineural hearing loss at 3000 to 4000 Hertz frequency, the region most commonly injured by noise exposure.  Taken as a whole, therefore, the audiologist opined that the record is consistent with aggravation of pre-existing hearing loss.

The Board finds the November 2010 VHA opinion to be highly probative.  The audiologist reviewed the claims file and provided a detailed rationale for his opinion.  

The Board finds that the evidence of record supports the appellant's claim that his right ear hearing loss was aggravated by service.  The evidence reflects that he had right ear hearing loss for VA purposes in May 1999, prior to his period of active duty from September 2005 to August 2007.  The September 2005 Hearing Conversation Disposition report indicates that the appellant had asymmetrical hearing loss.  The evidence also reflects that the appellant was exposed to loud noise during his period of service from September 2005 to August 2007.  In the July 2007 Post-Deployment Health Reassessment report, the appellant specifically noted that he had been exposed to loud noises and a blast or motor vehicle accident while deployed.  In the November 2010 VHA opinion, the examiner opined that pre-existing right ear hearing loss was aggravated by service in a pattern consistent with noise exposure, not with normal progression.  As noted above, the Board finds the November 2010 VHA opinion to be highly probative as the examiner provided a complete rationale for his decision and reviewed the appellant's claims file.  Significantly, there are no opinions of record indicating that the appellant's right ear hearing loss was not aggravated by service.  Consequently, the Board finds that the evidence of record supports a finding that the appellant's pre-existing right ear hearing loss was aggravated by service beyond its natural progression.  Thus, service connection for right ear hearing loss is warranted.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


